In The Twelfth Court Of Appeals
                                      Tyler, Texas


Donald Adkins                                                    Original Proceeding
      Relator

        -V-                                                      July 26, 2015
Charles       R.    Mitchell

      Respondent
                                                     rRECTTiNCOUF                ALS'
                                                       12th Court ofAppeals District
To:    The Clerk of          the Court

       1517    W.    Front   Street

       Suite 354

       Tyler, Texas           75702
                                                       CATHY S. LUSK,


Dear Clerk,
        Please provide me with a complete updated docket of the:
Original Proceeding...Application for a Writ of Mandamus... filed/
mailed on or about the 6th day of July, 2015. This action is
as captioned here above as Donald Adkins -V- Charles R. Mitchell.
        As of this date,          the Relator herein, has not received
verification of this case number, nor the date of this Courts
Record of its being filed.
        Therefore, it is respectfully requested that a updated
Docket of          this case/action with unknown case number be forwarded
to the Relator here in with his attached self-addressed envelope
provided here to.


                                                       Respectfully Submitted,



                                                        Donald Adkins #         1792685
                                                       Ramsey I Unit
                                                        1100 F.M.      655

                                                       Rosharon, Texas            77583